 In the Matter of PEERLESS WOOLEN MILLSandTEXTILE WORKERSUNION OF AMERICA, CIOCaseNo. 10-0-20-39.-Decided September 23, 1949DECISIONANDORDEROn March 23,1949, Trial Examiner James H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in unfair labor practices, and recom-mending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief; the Respondent also filed a brief in support of theIntermediate Report.'The Board 2 has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as hereinafter modified.1.We cannot agree with our dissenting colleague that the prepon-derance of the evidence warrants a finding that Respondent's invoca-tion of its rule against unauthorized collections during working hourswas advanced as a mere pretext, and that the Respondent discrimina-torily discharged Phillips for his union activity.On the contrary, webelieve and find, like the Trial Examiner, that there was no discrimina-tory application of the rule, and that Phillips was properly dischargedfor violating it.The Board has long held that an Employer may, without violatingthe Act, forbid collections during working hours whether or not spon-'The General Counsel'smotion to dismiss the Respondent's brief on the ground that itwas not timely filed is hereby denied.'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chair-man Herzog and Members Reynolds and Gray].86 N. L.R. B., No. 19.82 PEERLESSWOOLEN MILLS83sored by or on behalf of a union. The Trial Examiner found that therewas in existence and in effect, at the time of Phillips' discharge, a rulestating in substance that no collection shall be taken up in the weaveroom without permission of the weave room foreman. The Trial Ex-aminer found further that the weave room employees generally eitherhad knowledge of the rule or of the customary procedure pertainingthereto, and that there was no evidence that the Respondent had spe-cific knowledge of any prior unauthorized collections.When the Re-spondent first learned of Phillips' unauthorized collection it treatedhim no differently than otherknownviolators.The only other personwhom Supervisor Hawkins knew had assisted Phillips in the collec-tion was employee Davis.3Hawkins gave both Phillips and Davis anopportunity to remedy their breach of the rule by turning over thefunds collected without authorization and commingling them withthe authorized collection.Davis, also a known union adherent, whohad already turned over his collection to Phillips and therefore didnot have it in his possession, took advantage of this opportunity byadmitting his error and promising not to violate the rule in the future.On the other hand, Phillips refused to remedy his breach whereupon-Supervisor Hawkins. properly exercised his right to enforce the ruleby discharging Phillips for its violation.2.In determining whether President Hutcheson's statement to acommittee of employees that ". . . we don't recognize any organiza-tion and, by God, we never will" was a violation of Section 8 (a) (1)of the Act, we must look to the surrounding circumstances and thecontext in which it was made. The day following Phillips' dischargea committee of employees headed by W. A. Swafford, president of theUnion, went to the mill office to protest the discharge. In the absenceof President Hutcheson, there was some discussion with another Re-spondent's official as to whether the Respondent recognized the Peer-lessWoolen Mills Workers Association.When President Hutche-son arrived, he was told that Swafford "had come in a very belligerentand antagonistic attitude."At that time President Hutcheson askedSwafford whether he had called him "the biggest goddam liar in theUnited States."Although Swafford denied this, he did say that "anyman that said the Peerless Woolen Mills don't recognize an organiza-tion is a damn liar." It was then that President Hutcheson made thealleged violative statement, prefacing it with the following : "Swaf-ford, I don't give a goddam what union or church or what organizationyou people want to join. It's your privilege."Viewed in the contextof this heated argument and in the light of the simultaneous assurance3Phillips refused to disclose to Hawkins the names of the other employees who hadassisted him. 84DECISIONSOF NATIONALLABOR RELATIONS BOARDto the employees of their privilege to belong to any union or organiza-tion, we are of the opinion, contrary to our dissenting colleague, thatthe statement may not reasonably be regarded as a "fixed determinationnever to recognize any labor organization as its employees' bargainingrepresentative."Under these circumstances, such statement did notreasonably tend to discourage and restrain the employees in the exer-cise of their self-organizational rights within the meaning of Section8 (a) (1) of the Act.3.We agree with our dissenting colleague as to the coercive natureof Foreman Green's statement to employee Beasley.However, we alsoagree with the Trial Examiner, and in accord with Board precedents,that this isolated statement, standing alone, is insufficient to warrant afinding of interference, restraint, and coercion in violation of the Act.4ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein againstPeerlessWoolen Mills, Rossville, Georgia, be, and it hereby is, dis-missed.CHAIRMAN HERZOG, dissenting :With great respect for my colleagues' views, I must record dis-agreement with the finding of the majority that the Respondent didnot discriminatorily discharge employee Ottie B. Phillips. I furtherbelieve, unlike them, that Respondent violated Section 8 (a) (1) of theAct by President Hutcheson's statement to a union committee and byForeman Green's warning to employee Beasley.1.My colleagues, in agreement with the Trial Examiner, find thatthe Respondent discharged Phillips for violation of a rule forbiddingunauthorized collections on company time.The evidence shows thatthis rule, limited to the weave room, was promulgated by the weavezoom foreman on his own initiative. For approximately 4 years beforePhillips' discharge, the rule had not been publicized and consequentlymany employees, including Phillips, had never heard of it.The Re-spondent tolerated overt violations without taking disciplinary actionagainst violators, including, significantly, the very four employees whoassisted Phillips in his collection and who were equally guilty withhim in violating the rule. In contrast to the Respondent's drasticaction in discharging Phillips, an old employee whose active unionleadership was well known to the Respondent, it took no action against4Matter of SunrayOilCorporation,82 N. L. R. B. 942.Matter ofRice-Stir of Arkansas,Inc.,79 N. L. R. B. 1333;Matter ofGoldblatt Bros.,Inc.,77 N. L. R. B. 1262. PEERLESSWOOLEN MILLS85other known violators. I believe that the Respondent's invocation ofthis long dormant rule to discharge Phillips was merely a pretext.I am satisfied that the real reason for Phillips' discharge was hisrefusal to pool the Union's collection with that sponsored by the Re-spondent.To his foreman, Sumner Hawkins, this apparent insistenceon a separate union charitable fund meant that Phillips was encourag-ing the separation of the weave room into union and nonunion em-ployees, a situation that Hawkins was determined to prevent .5 It wasfor that reason that Hawkins discharged Phillips, and not becauseof the alleged violation of a rule.This conclusion is strengthened,not weakened, by the different treatment accorded Davis, the employeewho apologized for having engaged in a lawful concerted activity.2.The majority also find that President Hutcheson's statement toa committee of employees protesting Phillips' discharge that "wedon't recognize any organization, and, by God, we never will" did notviolate Section 8 (a) (1) of the Act. I disagree.Whatever the prov-ocation, such a statement from the Respondent's top official, indicat-ing as it did a fixed determination never to recognize any labor or-ganization as its employees' bargaining representative, was bound todiscourage and restrain those employees in their organizational activi-ties, in violation of Section 8 (a) (1).e I find no merit in the Re-spondent's contention that the statement was privileged under Section8 (c) of the Act. It was not an expression of "views, argument, oropinion," but announced an intention to follow an unlawful course ofconduct toward employees who desired the benefits of self-organization.3.In view of the foregoing, Foreman Green's statement to employeeBeasley that "If you care anything about your job you won't fool withthe Union" was not an isolated one. I would therefore also hold it tohave been a violation of Section 8 (a) (1).INTERMEDIATE REPORTMr. Morgan C. Stanford,for the General Counsel.GleasondPainter,byMr.. Frank Gleason,of Rossville, Ga., andMr. FrankA. Constangy,of Atlanta, Ga., for the Respondent.Mr. M. W. Denton,of Chattanooga, Tenn., andMr. W. A. Swafford,of Rossville,Ga., for the Union.5Thus Hawkins told employee Davis, who participated with Phillips in making thecollection, that : ". . . he did not have any intention of putting up with their [Union]activities...he didn'tintend . . . the weave shop to be separated into union andnon-union."ON. L. R. B. V. Illinois Tool Works,153 F. (2d) 811 (C. A. 7), enfg. 61 N. L. R B. 1129;Matter of Federal Engineering Company, Inc.,60 N. L. R. B. 592, enforced as modified, 153F. (2d) 233 (C. A. 6);Matter of American Book-Stratford Press, Inc.,80 N. L. R. B. 914;Matter of Goldblatt Bros.,77 N.L. R. B. 1262.867351-50-vol. 86-7 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon an amended charge duly filed by Textile Workers Union of America,CIO, herein called the Union, the General Counsel of the National Labor Rela-tions Board; by the Regional Director for the Tenth Region (Atlanta, Georgia),issued an amended complaint, dated November 23, 1948, against Peerless WoolenMills, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act, and Section 8 (a) (1) and (3) and Section2 (6) and (7) of the Labor Relations Act of 1947, 61 Stat. 136, herein called theamended Act.Copies of the amended complaint, the amended charge andnotice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the amended complaint alleges insubstance: (1) That the Respondent discharged Lonnie M. Holloway on July25, 1946, Mac A. Shambaugh on August 26, 1947, and Ottie B. Phillips on April13, 1948, and has at all times since failed and refused to reinstate them ; (2)that the Respondent discharged said Holloway, Shambaugh, and Phillips, andhas since failed and refused to reinstate them, because of their membershipin and activities on behalf of the Union, and because they engaged in concertedactivitieswith other employees for the purposes of collective bargaining andother mutual aid and protection; and (3) that the Respondent from on orabout May 1, 1946, by certain specified acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act and the same section of the amended Act. In its answer, duly filed,the Respondent admitted the jurisdictional allegations of the complaint, butdenied the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Chattanooga, Tennessee, fromNovember 30 to December 8, 1948, inclusive, at Chicago, Illinois, on January1.3,1949, and at Atlanta, Georgia, on January 24, 1949, before the undersignedTrial Examiner.The General Counsel and the Respondent were representedby counsel, and the Union by its representatives.Full opportunity to be heard,to examine and cross-examine witnesses and to introduce evidence bearing onthe issues, was afforded all parties.At the opening of the hearing, the General Counsel moved to amend theamended complaint by adding the name of Tom Green to the paragraph in whichspecific acts of interference were alleged.The motion was granted.Also atthe opening of the hearing, the Respondent moved to dismiss certain allegationsof the amended complaint upon grounds set forth in Section 10 (b) of theamended Act? Ruling on the motion was reserved. Since it appears from theundisputed evidence that the original charge and the amended charges, per-taining to the allegations of unfair labor practices in the amended complaint,were filed and served within the period of 6 months, either from August 22, 1947,the effective date of the amended Act, or from the date of the alleged unfairlabor practice, the undersigned believes the Respondent's motion to be withoutmerit.Accordingly, the motion is hereby denied.1The General Counsel and his representative at the hearing are referred to as theGeneral Counsel, and the National Labor Relations Board. as the Board.2 Before the hearing the Respondent made a formal motion to dismiss under Section 10(b).The motion was referred to Trial Examiner Sidney Lindner for ruling.By orderdated October 21, 1948, the Trial Examiner denied the motion "without prejudice to itsrenewal at the hearing, if copies of the charges were not served on the Respondent within 9months after August 22, 1947." PEERLESS WOOLEN MILLS87At the close of the General Counsel's case the Respondent moved separatelyto dismiss the amended complaint as to Lonnie M. Holloway, Mac A. Sham-baugh and Ottie B. Phillips.Ruling was reserved in the cases of Holloway andShambaugh, and denied in the case of Phillips. The Respondent at that timealso made separate motions to dismiss portions of the amended complaint whichalleged interference, restraint, and coercion.One of such motions was grantedon the other motions either ruling was reserved or they were denied.At the close of the whole case, the Respondent renewed the motions made atthe close of the General Counsel's case.Motions to dismiss the cases of Hollo-way and Shambaugh were granted. Ruling was reserved on the motion to dis-miss in the case of Phillips.All but three of the Respondent's motions todismiss allegations of interference, restraint, and coercion were granted.Ruling was reserved on those three motions and on the Respondent's generalmotion to dismiss the amended complaint as a whole for lack of proof.Motionsupon which ruling was reserved are disposed of as hereinafter indicated. TheGeneral Counsel moved to conform the pleadings to the proof.The motion wasgranted without objection.All parties were afforded an opportunity to file briefs or proposed findings offact and conclusions of law, or both.The Respondent has filed a brief withthe Trial Examiner.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Georgia corporation, maintaining its principal office andplace of business at Rossville, Georgia, where it is engaged in the manufacture,sale, and distribution of woolen piece goods and roll cloth.In the course and conduct of its business operations at its Rossville plant andat all times material herein, the Respondent purchases annually raw materials,consisting principally of wool and having a value in excess of $1,000,000.Ofthis amount approximately 90 percent was purchased outside of the State ofGeorgia and shipped in interstate commerce to the Respondent's plant at Ross-Ville,Georgia.The Respondent manufactures, sells and distributes finishedproducts, consisting principally of piece goods and toll cloth and valued annuallyin excess of $1,000,000.Of this amount approximately 90 percent was sold andshipped to customers outside of the State of Georgia.At the hearing, the Respondent admitted that it is engaged in commerce withinthe meaning of the Act and the amended Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization which admitsto membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of Ollie B. PhillipsPhillips was employed intermittently by theRespondentsince about 1924, andat the time of his discharge on April 13, 1948, was a weaver on the.second shiftunder Second Hand Sumner Hawkins. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout 1932 or 1933 Phillips joined the American Federation of Labor and wasactive as a picket when that union engaged in a strike against the Respondent.Phillips rejoined the American Federation of Labor about 1943 and becamePresident of its local union.About April, 1947, the Union (CIO) commencedorganization of the Respondent's employees.Phillips,who became a memberon May 10, 1947,was one of the most active employees in the organizational efforts.At least two of the early meetings of the Union were held at Phillips' home.Circulars announcing that fact were distributed in front of Respondent's plant.At one of the early meetings Phillips was elected temporary chairman of theUnion.Later he was elected second vice president and W. A. Swafford, alsoan employee in the Respondent'sweave room on the second shift, was electedpresident.Commencing about August 1, 1947, and continuing until about April1, 1948, Phillips distributed circulars,approximating 22 in number,to employees.at the gate of Respondent's plant.Distribution took place during the changein shifts, and Phillips at times gave circulars to supervisory employees, including,Hawkins and James Watters,. foreman over the weaving department. At thetime of and for some time before his discharge, Phillips while at work in theplant wore a button designating him an adherent of the Union.He also servedon the Union's grievance committee which protested to management the dis-charges of several employees.At some time before April 13, Phillips was appointed chairman of the Union'sWelfare Committee by Swafford. On April 13 Swafford directed Phillips aschairmanof that committee to take up a collection for flowers in the weavingdepartment for an employee's father-in-law who had died. Phillips delegatedabout four employees in the weave room to assist him in the collection.Hepersonally solicited contributions from about 18 employees who worked in thenear vicinity of his looms and not over 60 feet away, and he returned to hislooms from time to time in order to check on his work. The four employees whoassisted Phillips turned over to him the money they had collected.Employeeswere solicited regardless of their membership or nonmembership in the Union.The taking up of the collection required about 21/2 hours, or from about 6 to8: 30 p. m.At about the times mentioned above or shortly after, employee Mary Phillips,a sister-in-law of Ottie Phillips, also solicited contributions for the same causefrom employees in the weave room. She had been designated to make the col-lection by Second Hand Hawkins, in accordance with plant custom anda rule ofthe Respondent which will be hereinafter discussed.After Mary Phillips com-pleted the collection, she turned over the money to Hawkins.Upon being ques-tioned by Hawkins as to the reason for the collection being smaller than usualin such cases, she told him about the Union's collection.Although she refusedto name the person responsible for that collection, she told Hawkins to askemployee Cecil Davis about it 3Thereafter Hawkins spoke to Davis and learnedfrom him that Ottie Phillips was in charge of the Union's collection.'After hisconversation with Davis and at about 10 p. rn., Hawkins went to Phillips andasked him to report to his desk. At the time, Phillips' looms were stopped andhe was talking to weaver Fred Bonner.' About 15 minutes later Phillips went3Davis was one of the four employees who assisted Ottie Phillips in the Union's-collection.&During the above conversation,Davis stated in substance that he knew he was violat-ing the Respondent's rule concerning collections and promised not to do it again.5It appears that Phillips had finished with the collection at the above time.Phillipstestified that he kept his looms running while he solicited employees. PEERLESS WOOLEN MILLS89toHawkins' desk.Second Hand John Houston was present during the ensuingconversation betweenHawkins and Phillips. Concerning the conversationPhillips testified as follows :Q.What happened after you got over to Mr. Hawkins' desk?A. He sat down and told me to sit down too and then he talked to me.I sat down and he said, "0. B., have you been taking up collections in here?"I said "Yes, sir, three or four or five of them."He says "Who are they?"I said "Well, I ain't calling anybody's name because I don't do that."He said "Why, if you know who they are, why you know who they are."I said "I am not calling anybody's name who helped me." I said, " I didtake up a collection."Q.What did Mr. Hawkins say then?A. He said "Well, didn't you know it was against the rules to take up acollection in the mill during working hours?"I said "No, I didn't." I said "When did that happen-when did thattake effect?" I said "That is the first I ever heard of it."A. I told him, I says, "Well, I don't break company's rules or other rulesif I know anything about it that I know of. I don't break the laws, eitherthat I know of."Q. Then what happened?A. He said "Well, I think you are mighty dirty to take up a collection andnot get my permission." I told him I didn't know I had to do it.Q.Was anything mentioned about the union at that time?A. Yes.He went on and talked.He said "I don't have to put up witha lot of talk from you union guys here."He said "I am going to have toput a stop to it.You have been taking up collections under union activitiesand I am going to put a stop to it. I am not going to have it out of you ornobody else".*******A. He said he thought it was mighty dirty of me and he wanted me toput my collection in with one that he had. I said "Well, I will see whatW. S. Swafford, the President of the Local, has to say about it. If he tellsme to put it in, I will ; if he don't, why I won't."Q.What happened then?A. Summer said "No, I am not going to have no separation between thehelp in here"-talking about the union and the non-union employees.He°said "Separation, I am not going to put up with it."He said "We have allgot to take up a collection as a whole and do other things that way."Q. Then what did you do?A.Well, along about that time somebody came up a little ways from usand motioned for Summer Hawkins and he got up and went to him, andwhen he got up and walked over to where he was at, why I went on backto my looms.The following testimony of Hawkins concerns the same conversation :Q.What did you observe about him when he came up to the desk?A.Well, I just asked him if he had left his looms to take up a collectionand he said he did. I said, "Why, don't you know it is against the rules foryou to stop your looms and take a collection?" 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. He said yes. I said "You well understand our procedure for taking upthese collections," and he said yes. I said "Well, don't you think you havedone wrong?"He said "I don't know whether I have done wrong or not. Iwill ask W. A. Swafford. I had taken up this collection for him and I willsee him about it."Q. Then what did you say?A.Well, I explained to Mr. Phillips why we had such rule there that weshouldn't take up from a little group over here and a group over here ; weall put our offering together, such as a love offering like that and let it goas one in the weave room.Q.Was there any further conversation from Phillips with respect to givingyou the money?A. Yes.He stated "Well, I'll see W. A. and if he wants me to give youthe money I will".Q.What did you say?A. I told him I didn't want the money. "I didn't ask you for the money."Q. Then what happened?A. Then Mr. Beasley, the second hand from the machine shop walked uptomy desk. I'd say six or eight feet, then he kept standing there and Ijust turned, making a half-quarter turn and said, "Mr. Beasley, I am verybusy. I would like for you to see me later" and turned back to take up withMr. Phillips and he walked off-gone.Houston testified substantially the same as did Hawkins in this connection.However, Houston testified that Phillips made the statement, "I wouldn't knowfor sure about the rules," when quesioned by Hawkins eThe undersigned credits Phillips' version of the above conversation.Houstonat first testified that Phillips stated that he was not sure about the rules andlater testified that Phillips admitted knowledge of the rules.To this extentHouston's testimony is in conflict with that of Hawkins.Moreover, concerninghis conversation with Hawkins that same night, related above, Davis testifiedcredibly that Hawkins stated that he would not permit the weave room to bedivided into union and non-union factions and that Hawkins asked him if hewould be willing to add his collection to the one taken up with Respondent'spermission.Since Hawkins asked Davis to turn over his collection, it logicallyfollows that he would have made the same request of Phillips.At about 10: 45 p. in. Hawkins again came to Phillips' place of work.Hetold Phillips, "I would rather for you to check out and quit." Phillips replied,"I didn't come here to quit. I came here to work. I am not quitting untilquitting time and I am not going to stop them looms until then and you betternot."Hawkins then told Phillips that he was discharged! Phillips disre-garded Hawkins' statement and continued his work until the close of the shiftor until 11 p. in.W. A. Swafford, president of the Union, spoke to HawkinseHouston also testified that Phillips admitted knowledge of the rules.Phillips testified credibly to the above conversation.Concerning the conversationat the time of the discharge, Hawkins testified as follows :And told Phillips, I says, "I think since you have taken-you have just taken theattitude of not having any notice for the companyrules and regulationsand referredto Swafford as your overseer, or foreman, I think it would be best for you to getthrough."He looked up at the clock and he said, "I have thirty minutes to workyet."Isaid "In caseyou didn't understand me, you are discharged.You don't haveany job.The best thingfor you to do is just cut your motors off and go on out," andhe just lookedat me with a kind of sarcasticgrin anddidn't say anything. PEERLESS WOOLEN MILLS91before the end of the shift and asked him to reconsider Phillips' discharge.Hawkins refused to reinstate Phillips.ConclusionsThe Respondent contends that Phillips was discharged for stopping produc-tive machinery and for violation of a rule which prohibited unauthorized col-lections in the weave room.The undersigned finds that the Respondent at the time of Phillips' dischargehad in effect in the weave room a rule prohibiting the taking up of collections,unless approved by the foreman. James Watters, foreman over the weavingdepartment, testified credibly that about late 1942 he posted a notice on themain bulletin board in the weave room, stating in substance . .. "no one shallbe allowed to take up collections in this room unless a committee of threeweavers and two loom fixers have made inquiries and a petition presented tome and I would sign it and appoint someone to go around and take up thecollections."; that the notice remained posted for about 1i/ years; and that thenotice was destroyed when the bulletin board was removed.Employees WinnieOwens and Margaret Fitzgerald, witnesses for the Respondent, testified crediblythat they saw the rule posted. Although witnesses for the General Counsel,including Phillips, testified that they did not see such a rule posted and werenever told of it by any supervisory employee, the testimony of Davis and em-ployees Floyd Ladd and William Oswalt indicates that the employees generallyeither had knowledge of the rule or of the customary procedure.It is undis-puted that numerous collections were taken up in the weave room which hadbeen authorized by a supervisor, and that such collections were made exclusivelyby employees who were paid on an hourly rate basis and who were not weavers."The General Counsel adduced evidence showing that in several instances em-ployees in the weave room were solicited to take chances on punch boards, thatemployees in the weave room sold various articles during working hours andthat the employees responsible for these activities were not reprimanded by man-agement.Phillips testified that he made several collections for which he had notobtained permission from any supervisory employee in the early part of 1948and that he was not reprimanded at the time. Swafford also testified that inJanuary 1948 he took up a collection for flowers without authorization froma supervisory employee and that he was not criticized or reprimanded. Theundersigned does not believe that this evidence is sufficient to show a discrimina-tory application of the rule.There is no evidence that the Respondent hadknowledge that unauthorized collections had. been made.Assuming that theRespondent did have knowledge of such collections, nevertheless the record con-clusively shows that the Respondent knew of Phillips' and Swafford's adherenceto the Union at the time mentioned. The selling of articles by employees orthe solicitation of punch board chances clearly are distinguishable from collec-tions for flowers or for other similar purposes.BWeavers were paid on a piece-rate basis.Respondent contended,in effect, that weaverswere not permitted to act as collectors or designated as such for the reason that their loomsneeded constant attention while running or defective cloth would result.Although theevidence shows that weavers were permitted at times to leave their looms unattended forvarious purposes,such as going to the rest room, I believe after consideration of the recordas a whole that the Respondent's contention has merit.Necessarily weavers had to leavetheir looms unattended at times,unless the Respondent provided relief or shut down thelooms, thereby losing production.Under the circumstances it appears reasonable thatthe Respondent would not permit weavers to take up collections which would require anhour or two of their time when other employees were available for the purpose. 92.DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile it is apparent that the Respondent did not publicize the above rule to anygreat extent and was lax in its enforcement, nevertheless on all the evidencethe undersigned is convinced and finds that the General Counsel has failed toprove that Phillips was discharged because of his membership in or activitieson behalf of the Union, or because of his concerted activities with other employees.It is undisputed that the Respondent had knowledge of his adherence to theUnion and that Hawkins mentioned the rule to Phillips at the time of his dis-charge.While the conversation found and related above indicates that Hawkinswas concerned about possible separation of the weave room employees into Unionand non-Union groups and about Phillips' refusal to turn over his collectionwithout consulting Swafford, Phillips was discharged for violation of the rule.The Respondent's motives in discharging Phillips are not free from suspicion,particularly in view of the fact that he was one of the most active adherentsof the Union. The penalty of discharge appears drastic, since Phillips at thetime of discharge stated that he did not have knowledge of the rule.However,the evidence strongly indicates that Hawkins would not have discharged Phillipsif he had acknowledged his wrong or agreed to pool the collection.This issupported by the case of Davis who was not discharged by Hawkins after headmitted he was wrong and promised not to violate the rule again.Accordingly, the undersigned finds that the Respondent did not discrimina-torily discharge Phillips, and that the Respondent did not discriminate againsta union employee for taking up a collection on the job while allowing nonunionemployees to take up collections on the jobs, as alleged in the complaint.B. Alleged interference, restraint, and coercionOn the day following the discharge of Phillips, related above, a committee ofthe Union, including Swafford and Ladd, met with management to protestPhillips' discharge. It is the uncontradicted testimony of Swafford that John L.Hutcheson, president of Respondent, made the following statement:Swafford, I don't give a good . . . what Union or church or what organiza-tion you people want to join. It is your privilege. . . . We hire who we wantto down here and we fire who we want to down here and we are damn sickand tired of having to explain to you every time we fire somebody. .. . Wedon't recognize any organization and, . . . we never will.The undersigned does not believe that the above statements of Hutcheson con-stitute interference, restraint, or coercion within the meaning of the Act or theamended Act, and so finds. They do not contain any threat of reprisal or promiseof benefit.Othell Beasley, a "folder" operator in the Respondent's finishing department,worked under Foreman Tom Green. Beasley started working for Respondent onMarch 19, 1943. At sometime shortly after he was hired, Beasley accosted Greenand asked him if he planned to attend a meeting of the Union which had beenscheduled.Beasley also stated, "I think the Union would be a pretty good thing,don't you?"Green replied, "If you care anything about your job you won't foolwith the Union."Considering the questions propounded by Beasley immediately before Green'sstatement, it loses some of its force as an implied threat. It may be considered9Hutcheson did not appear as a witness.Ladd testified substantially the same as didSwafford concerning the above conversation.However, Ladd testified that Hutchesonstated that he was"not recognizing any Union." PEERLESS WOOLEN MILLS93more in the nature of an expression of opinion. In any event it was a singleisolated incident of the type that the Board has held to be insufficient to warranta finding of interference, restraint, or coercion.10Accordingly, the undersigned finds that by the above statement of Green theRespondent did not interfere with, restrain, or coerce its employees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operation of the Respondent's business described in Sec-tion I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has not engaged in unfair laborpractices, it will be recommended that the amended complaint be dismissed inits entirety.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the undersigned makes the following :CONCLUSIONS OF LAw1.TextileWorkers Union of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act and the same section of the amended Act.2.By discharging Ottie B. Phillips, the Respondent has not engaged in unfairlabor practices.3.The Respondent has not interfered with, restrained, or coerced its employeeswithin the meaning of the Act or the amended Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law theundersigned recommends that the amended complaint against the Respondent,Peerless Woolen Mills, be dismissed.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Washington, D. C., an original and six copies of a statement inwriting setting forth such exceptions to the Intermediate Report and Recom-mended Order or to any other part of the record or proceeding (including rulingsupon all motions or objections) as he relies upon, together with the original andsix copies of a brief in support thereof ; and any party may, within the sameperiod, file an original and six copies of a brief in support of the IntermediateReport and Recommended Order. Immediately upon the filing of such statementof exceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other parties. Statements of exceptions and briefs shall desig-nate by precise citation the portions of the record relied upon and shall belegibly printed or mimeographed, and if mimeographed shall be double spaced.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203.85.As further provided in said Sec-tion 203.46 should any party desire permission to argue orally before the Board,10 In theMatter of Rice-Stio of Arkansas,Inc.,79 N. L. R.B. 1333. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDrequest therefor must be made in writingto theBoard within ten (10)days fromthe date of service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations,be adoptedby the Boardand become its findings, con-clusions,and order,and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 23rd day of March 1949.JOHNH. EADIE,Trial Examiner.